Exhibit 99.2 GREAT PANTHER SILVER LIMITED MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED MARCH 31, 2013 GREAT PANTHER SILVER LIMITED THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) 1 TABLE OF CONTENTS PROFILE AND STRATEGY 3 SIGNIFICANT TRANSACTIONS AND EVENTS AFFECTING OPERATIONS 3 FIRST QUARTER 2013 SUMMARY 4 MINE OPERATING RESULTS 5 RESOURCE AND EXPLORATION UPDATE 10 SELECTED QUARTERLY INFORMATION 13 QUARTERLY TRENDS AND MARKET DATA 13 RESULTS OF OPERATIONS 15 NON-IFRS MEASURES 18 LIQUIDITY AND CAPITAL RESOURCES 20 OFF-BALANCE SHEET ARRANGEMENTS 21 1FINANCIAL INSTRUMENTS 21 OUTLOOK 23 TRANSACTIONS WITH RELATED PARTIES 24 CRITICAL ACCOUNTING POLICIES AND ESTIMATES 24 CHANGES IN ACCOUNTING STANDARDS 26 SECURITIES OUTSTANDING 27 INTERNAL CONTROLS OVER FINANCIAL REPORTING 27 DISCLOSURE CONTROLS AND PROCEDURES 27 RISKS AND UNCERTAINTIES 28 CAUTIONARY STATEMENT ON FORWARD-LOOKING STATEMENTS 30 QUALIFIED PERSON 32 CAUTIONARY NOTE TO U.S. INVESTORS 32 ADDITIONAL SOURCES OF INFORMATION 33 GREAT PANTHER SILVER LIMITED THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) 2 This Management’s Discussion and Analysis (“MD&A”) prepared as of May 6, 2013 reviews the financial condition and results of operations of Great Panther Silver Limited (“Great Panther” or the “Company”) for the three month financial period ended March 31, 2013, and other material events up to the date of this report.The information in this MD&A is as at May 6, 2013 unless otherwise indicated.The following discussion should be read in conjunction with the annual audited consolidated financial statements and related notes for the year ended December 31, 2012 and the unaudited condensed interim consolidated financial statements and related notes for the period ended March 31, 2013. The financial data included in the discussion provided in this report has been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board.All dollar amounts are in Canadian dollars, unless otherwise noted. This MD&A contains forward-looking statements and should be read in conjunction with the risk factors described in the “Risks and Uncertainties” and “Cautionary Statement on Forward-Looking Statements” sections at the end of this MD&A, as well as “Description of the Business – Risk Factors” in the Company’s Annual Information Form (“AIF”) for the year ended December 31, 2012. This MD&A also makes reference to Cash Cost per Ounce, EBITDA, and Adjusted EBITDA.These are considered Non-IFRS Measures.Please refer to the “Non-IFRS Measures” section of this MD&A for an explanation of these measures and a reconciliation to the Company’s reported financial results. PROFILE AND STRATEGY Great Panther Silver Limited is a primary silver mining and exploration company listed on the Toronto Stock Exchange trading under the symbol GPR, and on the NYSE MKT trading under the symbol GPL.The Company’s current activities are focused on the mining of precious metals from its two wholly-owned operating mines in Mexico, Topia and Guanajuato.Great Panther is also in the process of developing its San Ignacio project and has two exploration projects, El Horcon and Santa Rosa.The Company is also pursuing additional mining opportunities within Latin America, with the goal of adding to its portfolio of mineral properties. All of Great Panther’s assets in Mexico are held through Minera Mexicana el Rosario, S.A. de C.V. (“MMR”), a wholly-owned subsidiary acquired in February 2004.In 2005, the Company incorporated Metálicos de Durango, S.A. de C.V. (“MDU”) and Minera de Villa Seca, S.A. de C.V (“MVS”).These two operating subsidiaries of the Company are responsible for the day-to-day affairs and operations of the Topia and Guanajuato Mines, respectively, through service agreements with MMR The Company’s Topia Mine is located in the Sierra Madre Mountains in the state of Durango in northern Mexico and produces silver, gold, lead and zinc.The Guanajuato Mine Complex is located in the city of Guanajuato, in central Mexico, approximately 380 kilometres north-west of Mexico City, and produces silver and gold.Each mine has its own processing facility with capacity to support future expansion. Great Panther’s development stage property, the San Ignacio Project, is approximately 20 kilometres by road from its Guanajuato processing plant.The Company’s Santa Rosa Project is located approximately 15 kilometres northeast of Guanajuato, and the El Horcon Project is located 60 kilometres northwest of Guanajuato. SIGNIFICANT TRANSACTIONS AND EVENTS AFFECTING OPERATIONS During the first quarter of 2013, Great Panther continued to invest in its wholly-owned Mexican properties as part of its growth strategy to expand production and resources.Important developments in the Company’s business since the start of the first quarter are as follows. On January 14, 2013, the Company announced an update to the ongoing mineral resource development at the Company’s 100% owned Topia Silver-Gold-Lead-Zinc Mine in Durango, Mexico.The 2012 Measured & Indicated Mineral Resources total 156,000 tonnes at 806g/t silver, 1.47g/t gold, 6.48% lead and 4.29% zinc (5.60 million silver equivalent ounces).In addition, the estimate includes 273,000 tonnes of 837g/t silver, 0.8g/t gold, 5.7% lead and 3.9% zinc (9.54 million Ag eq oz) in the Inferred category.Although the total number of ounces was reduced from the previous 2011 estimate, the updated Resource Estimate reflects a more robust model and a better reconciliation to mine production.See the “Resource and Exploration Update” section for further details. GREAT PANTHER SILVER LIMITED THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) 3 On January 24, 2013, the Company announced the resignation of J.R.H. (Dick) Whittington from the board of directors. On February 5, 2013, the Company announced that underground drilling programs at the Company’s wholly owned Guanajuato Mine Complex were successful in intersecting high grade silver-gold mineralization in the historic Valenciana Mine area and discovered two new zones of silver-gold mineralization in the Guanajuatito Mine area.The drilling at Valenciana included an intercept of 2,900g/t silver and 26.00g/t gold over 1.30 metres, while the two new discoveries at Guanajuatito are highlighted by intersections of 1,010g/t silver and 6.67g/t gold over 1.10 metres and 1,460g/t silver and 4.79g/t gold over 1.15 metres. FIRST QUARTER 2013 SUMMARY Highlights (in 000s except ounces, amounts per share and per ounce) 2013 Q1 2012 Q1 Change Revenue $ $ -7 % Gross profit (Earnings from mining operations) $ $ -95 % Net income $ $ -68 % Adjusted EBITDA1 $ $ -88 % Earnings per share – basic $ $ -67 % Earnings per share – diluted $ $ -67 % Silver ounces produced 3 % Silver equivalent ounces produced2 9 % Silver payable ounces 7 % Total cash cost per silver ounce (USD)3 $ $ % Average realized silver price (USD)4 $ $ -9 % 1 “Adjusted EBITDA” is a non-IFRS measure in which standard EBITDA (earnings before interest, taxes, depreciation and amortization) is adjusted for share-based payments expense, foreign exchange gains or losses, and non-recurring items.Refer to the “Non-IFRS Measures” section for the definition and a reconciliation of standardized and adjusted EBITDA to the financial statements. 2 Silver equivalent ounces in 2013 were established using prices of US$28 per oz, US$1,680 per oz, US$0.85 per lb, and US$0.85 per lb for silver, gold, lead and zinc, respectively, and applied to the recovered metal content of the concentrates that were produced by the two operations. 3 “Adjusted EBITDA” is a non-IFRS measure in which standard EBITDA (earnings before interest, taxes, depreciation and amortization) is adjusted for share-based payments expense, foreign exchange gains or losses, and non recurring items.Refer to the “Non-IFRS Measures” section for the definition and a reconciliation of standardized and adjusted EBITDA to the financial statements. 4 Average realized silver price is prior to treatment, refining and smelting charges. GREAT PANTHER SILVER LIMITED THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) 4 First Quarter 2013 Operational Highlights · Throughput increased to a record 69,540 tonnes, an increase of 36% over the first quarter of 2012 andan increase of 3% over the previous quarter; · Metal production increased 9% from the first quarter of 2012 to 607,501 Ag eq oz, but decreased 10% from the fourth quarter of 2012.The latter was due to lower silver grades at Guanajuato which offset an increase in throughput; · Silver production of 369,624 ounces increased 3% from the first quarter of 2012, but decreased 19% from the fourth quarter of 2012; · Gold production reached a record 3,144 ounces, an increase of 15% over the first quarter of 2012 and 11% over the fourth quarter of 2012; · Cash cost per silver ounce increased to USD$18.60 per ounce, 106% higher than in the first quarter of 2012 and a 28% increase over the fourth quarter of 2012; · Guanajuato ore grades of 148g/t Ag and 1.93g/t Au were down 31% and 16% from the first quarter of 2012, respectively; · Topia silver grades of 300g/t were down 8% compared to the same period in the prior year while gold grades of 0.65g/t were up 44%. MINE OPERATING RESULTS Consolidated Operations 2013 Q1 2012 Q4 2012 Q3 2012 Q2 2012 Q1 2011 Q4 2011 Q3 2011 Q2 Tonnes milled Production Silver (ounces) Gold (ounces) Lead (pounds) Zinc (pounds) Silver equivalent ounces1 Silver payable ounces Cash cost per silver ounce (USD)2,3 $ Mined and processed ore for the consolidated operations for the first quarter of 2013 was a record 69,540 tonnes.This represents an increase of 36% compared to the same quarter in 2012 and an increase of 3% compared to the previous quarter.The increase in throughput reflects concerted efforts to increase production.Also, during the first quarter of 2012 drought conditions at Topia caused water shortages and limited the Company’s ability to process ore.Such conditions were not encountered at Topia in the first quarter of 2013. 1 Silver equivalent ounces in 2013 were established using prices of US$28 per oz, US$1,680 per oz, US$0.85 per lb, and US$0.85 per lb for silver, gold, lead and zinc, respectively, and applied to the recovered metal content of the concentrates that were produced by the two operations. 2 “Cash cost per ounce” is a non-IFRS measure and is used by the Company to manage and evaluate operating performance at each of the Company’s mines and is widely reported in the silver mining industry as a benchmark for performance, but does not have a standardized meaning.Refer to the “Non-IFRS Measures” section. 3 Cash cost per silver ounce for the second quarter of 2011 presented in the table has been restated from amounts previously reported to reflect the application of correct foreign exchange rates. GREAT PANTHER SILVER LIMITED THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) 5 Overall metal production for the first quarter of 2013 was 607,501 Ag eq oz, an increase of 9% compared to the first quarter in 2012 mainly due to higher throughput at both operations and increased gold production at Guanajuato.Metal production on an Ag eq oz basis decreased 10% from the record high production of the fourth quarter of 2012, primarily due to lower silver grades at Guanajuato. Consolidated cash cost per silver ounce was US$18.60 for the three months ended March 31, 2013, a 106% increase compared to US$9.05 for the same period in 2012, and a 28% increase compared to US$14.58 in the fourth quarter of 2012. The increase in the consolidated cash cost per silver ounce over the comparative periods is mainly due to lower grades of metals mined at Guanajuato, which resulted in higher unit production costs as the increased throughput yielded less produced metals.The increase also reflects lower by-product credits per ounce sold as a result of lower gold prices. Topia Mine Mill throughput for Topia for the first quarter of 2013 was 16,995 tonnes of ore, representing a 37% increase over the first quarter of the prior year and a decrease of 1% over the record level achieved in the fourth quarter of 2012.The first quarter of 2012 reflected reduced processing at Topia which occurred due to drought conditions which caused water shortages and limited the Company’s ability to process ore. Metal production at Topia for the first quarter of 2013 was 208,084 Ag eq oz comprising 146,718 Ag oz, 202 Au oz, 631,373 Pb pounds, and 989,416 Zn pounds.Production on an equivalent ounce basis was up 29% compared to the first quarter of 2012 and down 3% from the fourth quarter of 2012.The increase from the first quarter of 2012 is due to increased throughput and higher gold, lead, and zinc grades. GREAT PANTHER SILVER LIMITED THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) 6 Topia Mine Production Data 2013 Q1 2012 Q4 2012 Q3 2012 Q2 2012 Q1 2011 Q4 2011 Q3 2011 Q2 Tonnes milled Production Silver (ounces) Gold (ounces) Lead (pounds) Zinc (pounds) Silver equivalent ounces1 Silver payable ounces Average ore grade Silver (g/t) Gold (g/t) Lead (%) Zinc (%) Metal recoveries Silver % Gold % Lead % Zinc % Concentrate grades Lead Silver (g/t) Gold (g/t) Lead (%) Zinc (%) Zinc Silver (g/t) Gold (g/t) Lead (%) Zinc (%) 1 Silver equivalent ounces in 2013 were established using prices US$28 per oz, US$1,680 per oz, US$0.85 per lb, and US$0.85 per lb for silver, gold, lead and zinc, respectively, and applied to the recovered metal content of the concentrates that were produced by the two operations. GREAT PANTHER SILVER LIMITED THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) 7 The average grades of ore processed from Topia in the first quarter of 2013 were 300g/t Ag, 0.65g/t Au, 1.81% Pb and 2.94% Zn.Silver grades were lower than grades seen in the prior year and compare to 326g/t in the first quarter of 2012 and 319g/t in the prior quarter.Mining from Topia’s main mines, 1522 and Durangueño, experienced increasingly narrow vein formations which resulted in higher dilution and lower silver grades for the quarter. Plant metallurgical performance was satisfactory in the first quarter of 2013.Recoveries were 89.4% for Ag, 56.6% for Au, 93.2% for Pb and 89.7% for Zn. Topia Mine Cash Cost per Silver Ounce (in 000s of CAD except per ounce amounts or noted otherwise) 2013 Q1 2012 Q4 2012 Q3 2012 Q2 2012 Q1 2011 Q4 2011 Q3 2011 Q2 Cost of sales $ Smelting and refining charges Gross by-product revenue1 ) Cost of custom milling ) Cash operating costs $ Cash operating costs (USD) $ Silver payable ounces (000s) Cash cost per silver ounce2,3(USD) $ Cash cost per silver ounce for Topia for the first quarter of 2013 decreased by 3% to US$20.52 from US$21.21 in the same period in the prior year, and also decreased by 15% when compared to US$24.15 in the prior quarter.The decrease over the comparative quarters is due mainly to higher by-product production which increased by-product credits per silver payable ounce. Guanajuato Mine Complex Guanajuato processed a record of 52,545 tonnes in the first quarter of 2013, an increase of 35% from the first quarter of 2012 and an increase of 4% from the previous quarter.The increase reflects concerted efforts to increase production. Metal production was 399,417 Ag eq oz for the first quarter of 2013, representing an increase of 1% from the first quarter of 2012 and a decrease of 13% from the record high production of the fourth quarter of 2012.Lower silver grades offset the increase in throughput and limited the increase in metal production year over year, and resulted in the decrease in metal production from the fourth quarter of 2012. Silver production at 222,906 ounces was down 7% from the first quarter of 2012 and down 25% from the fourth quarter of 2012, due to lower grades.However, Guanajuato’s gold production reached a record of 2,942 ounces in the first quarter of 2013. The average silver grade in the first quarter of 2013 was 148g/t compared to 213g/t and 206g/t in the first quarter of 2012 and the fourth quarter of 2012, respectively.Gold grades for the first quarter of 2013 of 1.93g/t compared to 2.30g/t in the first quarter of 2012 but showed an increase over the prior quarter.Silver grades were lower than anticipated across all zones but the most significant impact was from the lower silver grades at the 525 metre level of Cata.Looking ahead, the focus at the Guanajuato operation will be on grade control as these lower grades have had a measureable impact on unit and cash costs. 1 Gross by-product revenue is defined as revenue from the by-products of silver, specifically gold at Guanajuato and gold, lead and zinc at Topia, net of the respective smelting and refining charges. 2 “Cash cost per silver ounce” is a non-IFRS measure and is used by the Company to manage and evaluate operating performance at each of the Company’s mines and is widely reported in the silver mining industry as a benchmark for performance, but does not have a standardized meaning.Refer to the “Non-IFRS Measures” section. 3 Cash cost per silver ounce for the second quarter of 2011 presented in the table has been restated from amounts previously reported to reflect the application of correct foreign exchange rates. GREAT PANTHER SILVER LIMITED THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) 8 Plant metallurgical performance remained strong, with metal recoveries of 89.2% for silver and 90.3% for gold. Guanajuato Mine Complex Production Data 2013 Q1 2012 Q4 2012 Q3 2012 Q2 2012 Q1 2011 Q4 2011 Q3 2011 Q2 Tonnes milled Production Silver (ounces) Gold (ounces) Silver equivalent ounces1 Silver payable ounces Average ore grade Silver (g/t) Gold (g/t) Metal recoveries Silver 89.2% 89.2% 90.9% 91.1% 90.1% 89.1% 88.4% 87.4% Gold 90.3% 90.9% 91.9% 92.3% 91.2% 90.3% 90.1% 90.8% Concentrate grades Silver (g/t) Gold (g/t) 88 99 61 78 The majority of metal production during the three months ended March 31, 2013 was from the lower levels of Cata and Santa Margarita.Development and production in the lower levels of Cata yielded 18,248 tonnes grading 244g/t Ag and 1.15g/t Au and constituted 43% of total metal production.The Santa Margarita area continues to add gold production with 12,129 tonnes grading 4.71g/t Au and 42g/t Ag. 1 Silver equivalent ounces in 2013 were established using prices of US$28 per oz, US$1,680 per oz, US$0.85 per lb, and US$0.85 per lb for silver, gold, lead and zinc, respectively, and applied to the recovered metal content of the concentrates that were produced by the two operations GREAT PANTHER SILVER LIMITED THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) 9 Since the third quarter of 2012, the Rayas Shaft has been shut down for a renovation program to enhance the overall safety conditions and increase efficiency in terms of the ability and capacity to transport personnel.The rehabilitation work is expected to be completed by the end of the second quarter of 2013.In the interim, workers are accessing the mine via the main San Vicente Ramp. During the first quarter of 2013, improvements were made to the crushing section of the Cata processing plant by optimizing the double-deck screen installed in the fourth quarter of 2012.In addition, the installation of a HP300 cone crusher significantly improved the crushing capacity at the plant. Guanajuato Mine Complex Cash Cost per Silver Ounce (in 000s of CAD except per ounce amounts or noted otherwise) 2013 Q1 2012 Q4 2012 Q3 2012 Q2 2012 Q1 2011 Q4 2011 Q3 2011 Q2 Cost of sales $ Smelting and refining charges Gross by-product revenue1 ) Cash operating costs $ Cash operating costs (USD) $ Silver payable ounces (000s) 85 Cash cost per silver ounce2,3(USD) $ Cash cost per silver ounce at Guanajuato for the first quarter of 2013 was US$17.29, compared to US$2.87 in the first quarter of 2012 and US$10.66 in the fourth quarter of 2012.The increases over the comparative periods were primarily due to lower grades of silver and gold mined and to lower gold prices which reduced by-product credits despite high gold production. Site costs for the quarter were comparable to the fourth quarter of 2012, but due to lower grades silver payable ounces decreased by 36% from last quarter and resulted in significantly higher cash costs per silver payable ounces. RESOURCE AND EXPLORATION UPDATE Topia Mine During the first quarter of 2013 there were nine underground drill holes completed for a total of 406 metres on the Argentina, Recompensa, and La Prieta veins. On January 14, 2013, the Company announced the completion of the Mineral Resource estimate from the Topia Mine.This updated Mineral Resource estimate is valid as of June 30, 2012. Topia Measured, Indicated and Inferred Mineral Resources – June 30, 2012 Tonnage (t) Ag (g/t) Au (g/t) Pb (%) Zn (%) Ag eq (oz) Measured Indicated Inferred 1 Gross by-product revenue is defined as revenue from the by-products of silver, specifically gold at Guanajuato and gold, lead and zinc at Topia, net of the respective smelting and refining charges. 2 “Cash cost per silver ounce” is a non-IFRS measure and is used by the Company to manage and evaluate operating performance at each of the Company’s mines and is widely reported in the silver miningindustry as a benchmark for performance, but does not have a standardized meaning.Refer to the “Non-IFRS Measures” section. 3 Cash cost per silver ounce for second quarter of 2011 presented in the table have been restated from amounts previously reported to reflect the application of correct foreign exchange rates. GREAT PANTHER SILVER LIMITED THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) 10 The updated estimate represents a decrease over the resource reported in 2011 (see news release March 7, 2011), however a direct comparison of the present and past mineral resources is not accurate due to differing metal prices and minimum Net Smelter Return (“NSR”) values between the two dates.Aside from normal mine depletion, the decrease in mineral resources can be attributed to a combination of factors, some of which resulted in some pre-existing resource blocks being dropped out of the model.For example, 1) change in metal prices and less silver equivalent contribution from base metals, 2) increased costs and cut-off NSR, 3) increase in the mining dilution provision in the NSR calculation from 50 to 100%, 4) better reconciliation guiding metal capping, and 5) a demonstrated insufficient continuity of mineralization, which resulted in a portion of Inferred Mineral Resources from this area being removed.This overall decrease has been partially countered by some excellent exploration successes at El Rosario, San Pablo, Oxi, Oxidada, and Higueras. Guanajuato Mine Complex A total of 7,134 metres (39 holes) of underground drilling was completed in the first quarter of 2013 at the Cata, Pozos, Santa Margarita, and Valenciana zones. Drilling at the Valenciana zone continues with one rig, both to test the Veta Madre at depth (below the 390 metre level) and as well in the area of old stoping (above the 390 metre level). Drilling at Cata down to the 525 metre level, and at Santa Margarita down to the 510 metre level continues to improve ore definition of the multiple gold-rich veins and stockworks, hence guiding mine development. Exploration drilling is continuing at Cata Clavo, Santa Margarita, Rayas Deeps, and Guanajuatito.The programs are configured to explore down-dip extensions of the mineralized zones at 25- to 50-metre spacing.For 2013, the Company plans approximately 24,000 metres of exploration drilling at the Guanajuato Mine Complex. The Company’s latest mineral resource estimate for Guanajuato was released in May 2012 (refer to May 9, 2012 news release and the corresponding technical reports filed on SEDAR dated June 26, 2012).The mineral resource estimate is valid as of January 31, 2012. Guanajuato Measured, Indicated and Inferred Mineral Resources – January 31, 2012 (Cut-off 50 g/t Ag eq) Tonnage (Kt) Ag (g/t) Ag (oz) Au (g/t) Au (oz) Ag eq (oz) Measured Indicated Inferred San Ignacio Project The San Ignacio Project covers approximately four kilometres of strike length on the La Luz vein system, which is parallel to, and five kilometres west of, the principal Veta Madre structure that hosts Great Panther's Guanajuato Mine Complex. During the first quarter, the Company received the explosives permit and began the rehabilitation of the San Ignacio surface infrastructure (offices, electrical installations, etc.) to prepare for the commencement of mining development activities.It is expected that the land use permit and the Environmental Impact Assessment approvals will be received in the third quarter.This will allow for the commencement of the portal and ramp construction. As the Company is currently in the development phase at San Ignacio, it did not conduct any drilling at the project in the first quarter of 2013.During 2012, 9,310 metres of drilling were completed at San Ignacio. This was sufficient to infill, and to extend the combined strike length of the four dominant known veins to 700 metres. This includes the initial 73 drill holes and was the basis for the second version of the San Ignacio Mineral Resource estimate. Further surface drilling has been deferred until the completion of the preliminary underground development on the Melladito, Intermediate, and Nombre de Dios zones. GREAT PANTHER SILVER LIMITED THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) 11 The Company’s latest mineral resource estimate for San Ignacio (as at March 31, 2012) was released on May 9, 2012 (refer to May 9, 2012 news release and the corresponding technical report filed on SEDAR dated June 25, 2012). San Ignacio Measured Mineral Resources – March 31, 2012 (Cut-off 125 g/t Ag eq) Tonnage (Kt) Ag (g/t) Ag (oz) Au (g/t) Au (oz) Ag eq (oz) Inferred El Horcon Project The Company completed the purchase of a 100% interest in the El Horcon Silver-Gold Project in Jalisco State, Mexico for total cash consideration of US$1.6 million on September 5, 2012.El Horcon covers 7,908 hectares in 17 contiguous mining concessions, and is a past producing mine located 60 kilometres northwest of the Company’s Guanajuato Mine Complex.The proximity to Guanajuato allows for the potential for any ore which is produced to be trucked to Guanajuato and processed at the Cata plant. Exploration activities during the first quarter of 2013 included the detailed geological mapping of historical underground workings, surface geological mapping, and surface sampling of all veins and mineralized structures.In total 1,415 samples were submitted for assay and 16 underground workings have been geologically mapped and sampled.The majority of the sampling corresponds to surface exposures of veins and mineralized structures.Geological mapping has outlined multiple vein zones along a northwest trend of five kilometers. Baseline studies for the Ministry of Environment and Natural Resources, SEMARNAT ("Secretaría de Medio Ambiente y Recursos Naturales") were completed in the first quarter of 2013 and the permit to drill at El Horcon was received on April 9, 2013. A surface drill program commenced in April 2013 that includes plans for 30 drill holes for a total of 3,000 metres.The program is laid out along an 800-metre length of the Diamantillo vein and will test the Diamantillo vein as well as various splays and nearby parallel structures and veins. As of the date of this MD&A, the Company had not fully secured mineral property titles for approximately 5,000 of its 7,908 hectares related to the El Horcon Project.Certain of the Company’s title claims have been cancelled due to what the Company believes is an administrative error on the part of the government agency which manages mineral claims in Mexico.The Company is in the process of attempting to reinstate the claims.Neither the status of the claims or the process to reinstate the claims has affected the Company’s drilling program as the current program does not involve the claims in question.The Company expects to be successful in reinstating the claims and therefore has not recorded any provision against the carrying value of the El Horcon Project. Santa Rosa Project After the completion of a drill program (five drill holes totaling 1,653 metres) in the first quarter of 2012, no further drilling has been completed at Santa Rosa.A reassessment of the property and regional geology, involving geological mapping and sampling will be undertaken in order to better understand the structural controls on mineralization before planning another drill program. GREAT PANTHER SILVER LIMITED THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) 12 SELECTED QUARTERLY INFORMATION The following table sets out selected quarterly financial results which have been prepared in accordance with International Financial Reporting Standards (“IFRS”) except as noted: (in thousands, except per share amounts) 2013 Q1 2012 Q4 2012 Q3 2012 Q2 2012 Q1 2011 Q4 2011 Q3 2011 Q2 Revenue $ Cost of sales (excluding amortization, depletion and share-based payments) Earnings from mining operations1 Net income (loss) for the period ) ) Basic earnings (loss) per share ) ) Diluted earnings (loss) per share ) ) Adjusted EBITDA2 Cash and cash equivalents (including short-term investments) Total assets Total non-current liabilities Working capital $ Refer to the “Results of Operations” section for a complete discussion of the financial results for the first quarter of 2013. QUARTERLY TRENDS AND MARKET DATA The climate in Mexico allows mining and exploration activities to be conducted throughout the year.Therefore, revenue and cost of sales generally do not exhibit variations due to seasonality.The exceptions are periods of excessive drought which may limit mineral processing.The dry season in Mexico generally extends from October through April.Revenue will vary based on the quantity of metal produced, metal prices and terms of sales agreements. There can also be significant variances in the Company’s reported net income (loss) from quarter to quarter arising from factors that are often difficult to anticipate in advance or to predict from past results.For example, the granting of incentive stock options, which results in the recording of amounts for share-based payments can be quite large in any given quarter.Fluctuations in foreign currency, specifically the Mexican peso and US dollar against the Canadian dollar may also result in considerable variances in foreign exchange gains and losses due primarily to a significant intercompany loan which is re-valued for each period end.Fluctuations in the price of silver and gold, and to a lesser extent, lead and zinc, can also have a significant impact on the Company’s net income (loss). 1“Earnings from mining operations” are defined as gross profit. 2 “Adjusted EBITDA” is a non-IFRS measure in which standard EBITDA (earnings before interest, taxes, depreciation and amortization) is adjusted for share-based payments expense, foreign exchange gains or losses, and non-recurring items.The Company has updated its definition of adjusted EBITDA and has restated 2011 comparative figures presented above and elsewhere in this MD&A to reflect the exclusion of interest income. The Company does not consider these changes to be material. Refer to the “Non-IFRS Measures” section for the definition and a reconciliation of standardized and adjusted EBITDA to the financial statements. GREAT PANTHER SILVER LIMITED THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) 13 The Company’s past quarterly mineral sales revenue is as follows: The Company’s realized average metal prices and the average Canadian exchange rates against the United States dollar and Mexican peso for the three months ended March 31, 2013 and 2012 are as follows: 2013 Q1 2012 Q1 Silver (U.S. $ / oz.) $ $ Gold (U.S. $ / oz.) $ $ Lead (U.S. $ / lb.) $ $ Zinc (U.S. $ / lb.) $ $ USD / CAD MXP / CAD GREAT PANTHER SILVER LIMITED THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) 14 RESULTS OF OPERATIONS Three Months Ended March 31, 2013 Details of revenue, cost of sales and gross profit for the three months ended March 31, 2013 and 2012 are as follows: (in thousands) Q1 2013 % of Revenues Q1 2012 % of Revenues Revenue $ % $ % Cost of sales Production costs 75
